Citation Nr: 1125365	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-04 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to March 1954.  He died in June 1999.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from July 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as well as from the VA Medical Center in Altoona, Pennsylvania.  A Notice of Disagreement was received in November 2007, a Statement of the Case was issued in December 2009, and a Substantive Appeal was received in February 2010.  

The appellant testified at a hearing before the Board in April 2011.  The record also reflects that evidence has been submitted directly to the Board, accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Board notes that the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 was certified for appellate review, however it does not appear that this issue has been developed for appellate consideration, nor has the appellant raised the issue.  Accordingly, the  only matter under appellate consideration is entitlement to service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Service connection was in effect for herniated nucleus pulposus L4-5, post-operative residuals, as well as traumatic deviation of nasal septum.  The Veteran's death certificate indicates that the immediate cause of death was non Hodgkin's lymphoma.  

A letter from Dr. W.D.S. dated in September 2006 reflects his opinion that the Veteran's exposure to stress during service negatively affected his health, as he suffered from nightmares, sleeplessness, and depression.  Dr. W.D.S. opined that it is unclear if the Veteran's lymphoma was related to his war time exposure, but it certainly was possible.  

A letter from Dr. J.D.K. dated in September 2006 reports that the Veteran was exposed to significant stresses during service and suffered from depression and insomnia.  Dr. J.D.K. opined that it is unclear whether the Veteran's lymphoma was also related to his service, although this was possible.  In a letter dated in January 2007, it is reflected that one of the most significant risk factors for the development of a non-Hodgkin's lymphoma is the environment, including the exposure to pesticides.  Dr. J.D.K. stated that the Veteran was exposed to pesticides during service and it is probable that the Veteran's lymphoma, in some measure stemmed from his service.  Dr. J.D.K. opined that it is probable that the Veteran's terminal illness was a service-connected illness.  

The Board notes that a February 2007 reply from the National Personnel Records Center reflects that there is no record that the Veteran was exposed to herbicides.  

A letter from Dr. W.D.S. dated in June 2007 reports that the Veteran was exposed to severe stress and pesticides during service, and that this very likely was a significant contributing factor for his development of fatal lymphoma.  A letter from dated in November 2007 reflects that the Veteran suffered from depression and self-esteem problems following his service-connected back injury.  Dr. W.D.S. opined that the Veteran's stress could have caused a lowering of his immune system and conceivably made him more susceptible to lymphoma.

 A letter from Dr. H.P.D. dated in August 2010 reports that the Veteran suffered from chronic pain related to his service-connected back disability, which definitely contributed to his overall "failure to thrive."  Dr. H.P.D. stated that the Veteran lost his "desire to fight back" and refused consideration for crossover therapies which certainly contributed to his early death.  Dr. H.P.D. opined that the Veteran's service-connected back disability contributed to his decision making and subsequent death.  

A letter from Dr. W.D.S. dated in August 2010 reflects his opinion that the Veteran suffered from chronic pain, depression and anxiety from his service-related injuries, which prevented him from thriving and being strong enough to fight off the lymphoma, which led to his demise.  Under the circumstances, the Board believes development of the medical evidence in this regard is necessary to allow for informed appellate review. 

The Board notes that the claims file contains letters from Dr. W.D.S., Dr. J.D.K., and Dr. H.P.D.  However, the claims file does not contain any of the treatment records from these medical providers.  Moreover, in the February 2010 Substantive Appeal, the appellant stated that the claims file does not contain all of the Veteran's records from Coatesville Veterans Hospital.  Appropriate action to locate such records is therefore necessary.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the need to return the case for such additional development, the Board takes this opportunity to direct action to remedy any inadequacy in notice required by the Veterans Claims Assistance Act of 2000.  In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not appear to comport with the standards set out in Hupp.  The December 2006 notice letter did not state what conditions the Veteran was service connected for at the time of his death.  Thus, on remand the appellant must be provided with corrective notice.  

The RO's notice letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the required notice, the RO should attempt to obtain any pertinent outstanding evidence for which the appellant provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the conditions for which her deceased spouse was service-connected at the time of his death and providing an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  An explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected should also be provided.  The notice should include information regarding the effective date of any award as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
      
2.  The RO should take appropriate action to request all of the Veteran's pertinent records from Coatesville Veterans Hospital, Dr. W.D.S., Dr. J.D.K., and Dr. H.P.D.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

3.  Obtain a VA medical opinion from an appropriate physician to carefully review the records pertaining to whether there is any causal relationship between the Veteran's period of service, his service-connected disabilities and his death.  The claims file should be forwarded to an appropriate VA medical examiner for review who must annotate the medical opinion report that the claims file was in fact made available for review.  

After carefully reviewing all medical evidence, including the service treatment records, a copy of this remand, and any relevant VA and private treatment records, the reviewing physician is directed to specifically answer the following questions:

Is it at least as likely as not that the Veteran's service-connected herniated nucleus pulposus L4-5, post-operative residuals, or traumatic deviation of nasal septum caused or contributed substantially or materially to cause the Veteran's death? 

Is it at least as likely as not that the Veteran's death was the result of any other in-service disease or injury? 

The examiner should specifically address the letters from Dr. W.D.S., Dr. J.D.K., and Dr. H.P.D. noted above.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  After completion of the above, the RO should review the expanded record, and determine if the benefits sought can be granted.  The appellant's claim for education benefits under Chapter 35 should be reevaluated.  Unless the benefits sought are granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


